Citation Nr: 1722992	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent (prior to April 12, 2016) for bronchial asthma.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to December 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

[An October 2016 rating decision granted a 100 percent rating for bronchial asthma, effective April 12, 2016.  Because this award represents a total grant of benefits sought on appeal as of April 12, 2016, the matter of the rating for bronchial asthma from that date forward is moot and will not be addressed herein.]

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in May 2017, but he failed to report to the hearing.  Thereafter, during a May 2017 phone call (documented by a contemporaneous VA Form 21-0820, Report of General Information), he stated that he did not appear for the hearing because he was sick and that he wanted the Board to make a decision on the evidence of record.  Therefore, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA) for the claims on appeal.

Prior to the filing of the current claims in December 2009, the Veteran submitted an authorization form (VA Form 21-4142) in March 2009 and in April 2009 to identify pertinent treatment he had received from the VA Medical Center in Columbus, Ohio.  At present, the most recent VA treatment reports of record from this facility are dated in January 2010.  On remand, all outstanding pertinent treatment reports must be obtained for the record, including those dating back to at least December 2008 (i.e., one year prior to the date of the current claim).

In addition, the Veteran noted the following in his March 2011 notice of disagreement, with regard to his pending claims: "SSI [Social Security] had the same info and classified me as disabled to work because of my shortness of breath."  On remand, a request to the Social Security Administration (SSA) for a complete set of records pertaining to the Veteran, including any decision(s) and all medical evidence considered in making the decision(s), is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bronchial asthma during the period of the current claim, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of ALL updated (to the present) VA evaluations and treatment the Veteran has received for this disability, TO SPECIFICALLY INCLUDE ALL REPORTS OF SUCH TREATMENT DATING BACK TO AT LEAST DECEMBER 2008.

2. The AOJ should obtain for the record from SSA complete copies of ALL records pertaining to the Veteran's award of SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  Any negative search result is to be noted in the record and communicated to the Veteran.

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for a higher rating for bronchial asthma (prior to April 12, 2016) and a TDIU rating.  If either claim remains denied, the AOJ should issue a Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)







The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

